                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOSHUA ROBERTSON,
                                   4                                                   Case No. 19-cv-01918-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         RON BRUCKERT,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: February 14, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: December 20, 2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: June 5, 2020.
                                  16
                                       DESIGNATION OF EXPERTS: June 26, 2020; REBUTTAL: July 10, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: July 31, 2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; August 21, 2020;
                                  20        Opp. Due: September 4, 2020; Reply Due: September 11, 2020;
                                            and set for hearing no later than September 25, 2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: November 3, 2020 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: November 16, 2020 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be __ days.
                                  25

                                  26

                                  27

                                  28
                                   1   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   2
                                       The parties may file a stipulation to take plaintiff’s deposition in jail.
                                   3   This case shall be referred to the ENE program. The ENE session shall occur at the end of
                                       January 2020. Plaintiff may attend the session by phone.
                                   4
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   5
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   6   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   7
                                              IT IS SO ORDERED.
                                   8

                                   9
                                       Dated: 10/4/20
                                  10
                                                                                        ____________________________________
                                  11                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
